Citation Nr: 1420772	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-49 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for a back disability and if so whether the claim should be granted.

2.  Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to April 1990 and from June 2006 to October 2007.  He also had additional periods of active duty for training while a member of the Army National Guard.  His awards include the Combat Action Badge, which was earned while he was serving in Iraq from September 2006 to September 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the Veteran has been diagnosed with adjustment disorder.  The Board has accordingly reclassified the Veteran's claim.

The issues of entitlement to service connection for a back disability and a psychiatric disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An unappealed July 2008 rating decision denied service connection for a back disability.

2.  Evidence received since the July 2008 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented with respect to a disallowed claim, the claim will be reopened.  Moreover, new and material evidence received before the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

"New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Additionally, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for a back disability was denied in an unappealed July 2008 rating decision on the basis that the disability pre-existed the Veteran's period of active duty from 2006 to 2007 and was not permanently worsened or aggravated by his active duty service.

Since the July 2008 decision, the Veteran has submitted new and material evidence related to his claim.  Specifically, he submitted a physician's note dated in May 2010 opining that his current back pain was related, at least in part, to service.  Accordingly, reopening of his claim is in order.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for a back disability is granted.


REMAND

As noted above, the Board has broadened the Veteran's psychiatric claim to include any psychiatric disorder.  The record reflects that the RO has not provided the Veteran with appropriate notice in response to the claim for service connection for psychiatric disability other than PTSD.  Moreover, the RO has not addressed whether service connection is warranted for any psychiatric disorder other than PTSD.  Additionally, the record reflects that the RO denied the Veteran's claim for service connection for PTSD because the evidence, to include the report of a VA examination provided in response to the claim, failed to show that the Veteran has PTSD.  The Veteran submitted new evidence related to PTSD after the case was certified to the Board and did not waive RO jurisdiction.  This evidence supports the Veteran's contention that he has PTSD due to service stressors.  Therefore, the Board has determined that the Veteran should be afforded another VA psychiatric examination to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of the claim.

With respect to the Veteran's back claim, the Board notes that during his first active duty period, he had a back strain that reportedly resolved.  Prior to his last period of active duty, he injured his back and was diagnosed with grade I spondylolytic anterolisthesis with right-sided foraminal stenosis and a posterior midline disc protrusion at L4-5.  

While in service in August 2007, a physician wrote that the Veteran had a history of low back pain.  The physician noted that he initial injury did not occur during active duty but appeared to be aggravated by deployment responsibilities.  

A May 2008 VA examiner opined that the Veteran's back disability was less likely than not aggravated by his active duty from June 2006 to October 2007.  The examiner explained that the Veteran's condition was showing improvement and thus concluded that the condition had not been permanently worsened by active duty.

The examiner also stated that to opine as to whether the Veteran's back disability was caused or aggravated by his first period of active duty from August 1986 to April 1990 would require him to resort to mere speculation.  He reasoned that there were no radiology studies done at that time that would verify whether the Veteran had any back disability prior to the MRI in 2003.  

A July 2010 VA examiner opined that it was less likely than not that the Veteran's back condition had an increase beyond the normal progression of the disease while on active duty from June 2006 to October 2007.  The examiner explained that Veteran's 2007 MRI did not show any significant changes, and none that were beyond the natural progression of his back condition, from the 2003 pre-service MRI.  

While there is evidence of the existence of a back disability prior to the Veteran's entrance onto active duty in June 2006, the presumption of soundness applies except for disorders actually noted on the examination for entrance onto active duty in June 2006.  The Board's review of the record did not disclose the report of the examination for entrance onto active duty in June 2006.  Development to obtain the entrance examination report is therefore in order.

Moreover, the Veteran should be provided another VA examination to determine the nature and etiology of all back disorders present during the period of the claim unless a report of entrance examination in June 2006 is received and shows that the Veteran was found to have a back disorder at that time.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide all required notice in response to the claim for service connection for a psychiatric disability other than PTSD.

2.  The RO or AMC should undertake appropriate development to obtain the report of the examination for entrance onto active duty in June 2006.  Development to obtain the report should continue until the report is obtained or it is determined that further development would be futile.  All efforts to obtain the report should be documented if the report is not obtained.

3.  The RO or the AMC should undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claims.

4.  Unless a report of an examination for entrance onto active duty in June 2006 is received and shows that the Veteran was found to have a back disorder, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all acquired back disorders present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report.

Based on the review of the Veteran's pertinent medical history, examination of the Veteran and with consideration of sound medical principles, the examiner should state an opinion with respect to each back disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's period of service from August 1986 to April 1990?

If the examiner finds that any current back disorder is less likely than not related to the period of service from August 1986 to April 1990, the examiner should state whether there is a 50 percent or better probability that the disorder was present during the Veteran's period of service from June 2006 to October 2007 and, if so, whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty for that period.

With respect to any such disorder the examiner believes clearly and unmistakably existed prior to the Veteran's active service from June 2006 to October 2007, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent increase in severity as a result of active service.

With respect to any back disorders that the examiner believes were not present during the period of active service in 2006 and 2007, the examiner should state an opinion as to whether there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service during that period.

The rationale for each opinion expressed must also be provided.

5.  The Veteran should also be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report.

A diagnosis of PTSD should be confirmed or ruled out.  If PTSD is diagnosed, the examiner should identify the elements supporting the diagnosis, to include the stressor(s) resulting in the disorder.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.

With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The rationale for all opinions expressed must also be provided.

6.  The RO or the AMC also should undertake any other development it determines to be warranted. 

7.  Then, the RO or the AMC should adjudicate the claims for service connection for psychiatric disability claimed as PTSD and a back disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


